Title: From George Washington to James Ross, 2 July 1797
From: Washington, George
To: Ross, James



Dear Sir,
Mount Vernon 2d July 1797.

I have been in continual expectation of hearing that Colo. Shreve had deposited the amount of his second instalment in the Bank of Pennsylvania, agreeably to contract; but as a month has elapsed since it ought to have been done, and no account of a payment there, and as it has been usual with him to offer these in driblets—by any body—at any time—& in any manner—regardless of his obligation; thereby depriving me of the advantage of counting upon the money at the period when it becomes due

(which was a principal inducement to the Sale) I have enclosed you his Bond, with a request that you would put it in suit, or take such other measures to obtain payment at his cost, as you shall deem expedient. Below is the sums which have actually been recd on the Instalments. My best respect are presented to Mrs Ross, & with very great esteem & regard—I am always Dr Sir Yr obedt Hble Servt

Go: Washington

